Citation Nr: 0107075	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-02 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1971 to 
May 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) May 1997 rating decision 
which granted service connection for PTSD, and assigned it a 
10 percent rating.


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).  This assistance 
shall include association with the file relevant records held 
by any Federal department or agency.  

In this case, the evidence of record indicates that the 
veteran may be in receipt of disability benefits from the 
Social Security Administration (SSA).  (See January and 
February 1997 disability determination notices from the SSA, 
as well as February 2000 VA fee-basis psychiatric examination 
report), but it appears that no attempts have been made by 
the RO to associate with the file complete records from the 
SSA.  Thus, medical records forming the basis for the award 
of SSA benefits must be added to the claims file prior to 
resolution of the veteran's appeal.  38 U.S.C.A. § 5106 (West 
1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board notes that the veteran underwent a very thorough VA 
fee-basis psychiatric examination in February 2000, performed 
in conjunction with and reflecting a detailed and complete 
review of the entire claims file, to determine the severity 
of impairment from his service-connected PTSD; the 14-page 
report of which is now of record.  Nonetheless, because the 
record is deficient in that medical evidence from the SSA is 
not in the claims file, a remand of this case is necessary.

It is also noted that, on VA fee-basis psychiatric 
examination in February 2000, the veteran indicated that he 
was hospitalized at Loma Linda VA Medical Center (MC) earlier 
in February 2000, due to his psychiatric 
disability/impairment.  The examiner noted, however, that 
records of that hospitalization were not in the claims file.  
Although records of medical treatment from Loma Linda VAMC, 
dated from February to August 1995 and December 1999 to 
January 2000, are of record, records of any hospitalization 
in February 2000 have not been associated with the file and 
should be obtained by the RO, as requested below.  See Bell 
v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with his PTSD since 
January 2000.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all relevant 
VA and private reports of medical 
treatment (not already of record) should 
be secured and added to the claims 
folder, particularly all recent clinical 
records from Loma Linda VAMC.

2.  The RO should contact the SSA and 
secure for the claims file copies of 
records pertinent to the veteran's claim 
for SSA benefits, as well as the medical 
records relied on concerning that claim.  
38 U.S.C.A. § 5106.

3.  After undertaking any additional 
development deemed essential to that 
specified above (including another VA 
psychiatric examination, only if deemed 
necessary after association with the 
file any additional pertinent medical 
records), the RO should review the 
record and readjudicate the veteran's 
claim of a rating in excess of 10 
percent for PTSD.  

4.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


